Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered and are in some ways persuasive and in other ways not persuasive. Applicant argues that the combination of Maher, Forsell, and Hawker lacks teaching the claimed invention, in particular the cable connector being implantable, as now recited in the claims by amendment. Applicant argues (p. 9 of Arguments) that Maher shows positioning the connector body on the outside of the body, so it is therefore not implanted or implantable. Applicant argues (p. 9) that since the body is not implanted, it has no need to comprise a biocompatible material. However, the claim language does not specify that the entire cable connector must be wholly implanted in the human body, or what specific part of the cable connector comprises a biocompatible material. The claim recitation “the cable connector includes a body comprising a biocompatible material” (claim 1, line 5) similarly does not specify what part of the cable connector comprises a biocompatible material, so it’s reasonable to one possessing ordinary skill in the art to expect that the part of the cable connector being implanted will include a body comprising a biocompatible material. The amendments are at least sufficient to overcome Maher, but the claim language remains broad, regarding how the above features are recited. Although Maher is now overcome, a new rejection is made in view of Ries et al (US 2004/0260373 A1), necessitated by Amendment. 
In response to applicant's argument (p. 11) that Hawker is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hawker is relied upon as relevant art for teaching a structural arrangement that promotes connection of different devices to a single device, in a space saving manner. Ries, the primary reference, is concerned with connecting and adapting different devices to a single device, and in a space saving manner. Therefore, Examiner considers the power squid arrangement of Hawker to be pertinent to teach modification of Ries’s connection features, wherein it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the implantable connection features of Ries to include the plurality of connection features of Hawker, while keeping the implantable features of Ries.
Regarding Applicant’s arguments (p. 12) directed to the shape of the cable connector, the structure appears to be a design choice, which is a design taught by Hawker in the art of connectors and connective features. Applicant argues that Hawker’s structure isn’t the same, due to the plane in which Hawker’s features are flattened or rounded (Fig. 8), but the claim language does not offer a distinction from the shape shown by Hawker, as depicted (Figs. 2, 8), and Examiner maintains that Hawker provides a motivation to modify a known cable connector to provide a flattened surface from which the cable connector features extend from, and/or the convex opposing end It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date to have modified a known cable connector to be shaped having rounded features and flattened features, as taught by Hawker, to arrive at the features claimed by Applicant. Applicant has not disclosed that the design of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ries et al (US 2004/0260373 A1, hereinafter “Ries”).
Regarding claims 1 and 13, Ries shows an implantable connector 160 comprising at least three plug-in connection elements 34a, 34b, and 320 (Figs. 5-6, para. 0027-0028), each of these plug-in elements connectable to one of a plurality of implantable cables by way of a plug-in connection (para. 0027-0029, wherein the plug-in elements are ports that leads plug into, 
Regarding claim 3, Ries shows wherein plug-in axes of the at least three plug-in connection elements which are arranged together on one side of the cable connector, are aligned parallel to one another (Figs. 5-6).
Regarding claim 6, Ries shows wherein the cable connector is designed as a housing with at least one cavity (Fig. 6 shows that the housing of body 300 comprises a cavity comprising electrical connection features).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ries.
Regarding claim 9, Ries shows that the device is biocompatible and for use in the body, but lacks explicitly showing wherein the parts are welded and/or cast to one another in a gas-tight manner to the outer side of the cable connector, as is known in the art to provide a hermetic seal.  Ries shows that it is known to provide a hermetic seal to protect electrical components (para. 0017), and it is known in the art for the components to comprise a reliable, hermetic seal to prevent damage to the implanted components. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have also hermetically sealed the housing of the cable connector in a gas-tight manner to protect it and to have secured the parts to the cable connector using welding, casting, or other appropriate means to provide the predictable results of preventing damage to the implanted components. 

Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ries, and in further view of Hawker et al (US 6,486,407 B1, hereinafter “Hawker”, previously cited).
Regarding claims 4, 5, and 16, Ries shows the invention of claim 1 above, wherein the plug-in connection elements extend from a flat plane surface (Fig. 5), but it is not clear if the opposing end is rounded in a convex manner. Hawker teaches a known electrical splitter configuration (Figs. 1, 2, 6-8), wherein Hawker’s plug-in connection elements similarly extend .


Claims 7, 10-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ries, as applied to claim 1 above, in view of He (US 7,347,746 B1, hereinafter “He”, previously cited), and in further view of Burke (US 2012/0022645 A1, hereinafter "Burke”, previously cited).
Regarding claims 7, 10-12, 14, and 17-18, Ries shows that the structure comprises a cavity which comprises electronic circuitry and is configured for connection to implantable He shows a teaching for using wireless communication where appropriate when multiple devices are used (Fig. 1, the RF and IR links shown), so that He shows that an electrically active element for wireless communication is at least implied, but He lacks explicitly showing wherein the circuitry comprises an electrically active element for wireless communication positioned in the at least one cavity of the cable connector.  Burke teaches a similar universal connector 120 for connecting a plurality of implantable blood and/or heart pumps (106, 108) via cables (116, 118) (Fig. 1) in order to connect the plurality of pumps to a cable (114) to a communications module (114) to be controlled by a single universal controller (102) (para. 0004, 0007, 0010-0013, 0021). Burke teaches that the universal connector provides a common connection for multiple implantable blood pumps, for communication with a communications module of a universal controller (Fig. 1, para. 0021), including that the communication module may wirelessly communicate with the blood pumps (para. 0021, 0070) that are commonly connected to the universal connector. Although Burke does not explicitly describe the wireless communication means, Burke is relied upon to show that such technology in the art exists, to use cabled communication or to alternatively use wireless communication for the same system based on the intended use (para. 0021, 0023-0024).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the communication cable of Ries with a wireless communication means as shown by He, for the benefit of wireless communication between multiple devices, such that wireless communication is provided .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ries, and in further view of Earl (US 8,152,035 B2, hereinafter “Earl”, previously cited).
Regarding claim 14, see either claim 1, 12 or 13 above, wherein Ries shows the claimed features but lacks describing that the securement comprises a lock.  
Earl teaches that it is known in the art to provide a lock element for allowing retention and release of a lead with a connection element as needed while protecting the components being retained (Figs. 6-9; col. 4, lines 36-65) for the purpose of preventing damaged or accidentally disconnecting assemblies (col. 1, lines 26-41), in particular for the connection with implantable medical devices, including blood pumps (col. 1, lines 19-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He’s method of releasably engaging the plug-in connection elements with the cable connector to include the lock element taught by Earl, for further securement of the connection elements to prevent accidental disengagement of the connection elements while one of the plug-in connections is being manipulated.  As shown by Earl, it is undesirable to have disengagement of the lead which may lead to  electrical disconnection of the system (col. 4, lines 36-65), so the modification provides the benefit of maintaining the needed connections while manipulating another, in order to avoid potentially disconnecting 
Regarding claim 15, see the rejection of claim 14 above, which further applies to claim 15.  As modified in view of Earl above to include retention means for the cable connector assembly, the combination of Ries and Earl renders obvious the method of providing a tool to releasably couple the engageable components. The combination teaches comprising firstly .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH K SO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792